Order entered April 8, 2019




                                           In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-19-00229-CR
                                    No. 05-19-00230-CR
                                    No. 05-19-00231-CR
                                    No. 05-19-00232-CR
                                    No. 05-19-00233-CR

                         TYRONTAE LOMON COOPER, Appellant

                                             V.

                              THE STATE OF TEXAS, Appellee

                     On Appeal from the 15th Judicial District Court
                                Grayson County, Texas
             Trial Court Cause Nos. 069973, 069975, 069976, 069977 & 069796

                                         ORDER
       Before the Court is court reporter Misty Skinner’s April 5, 2019 request for additional

time to file the reporter’s record. We GRANT the request and ORDER the reporter’s record

due on April 23, 2019.


                                                    /s/   CORY L. CARLYLE
                                                          JUSTICE